DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
	Claims 1-16 are canceled.
	Claims 17-36 are added.
	Accordingly, claims under examination are claims 17-36.

Information Disclosure Statement
	The ‘Information Disclosure Statement’, filed 30 June 2021, 31 March 2021, and 04 June 2019, have been fully considered.

Claim Rejections - 35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL. - The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



New Matter - Chemotherapeutic Response Phenotype and Breast Cancer Risk Phenotype 
New claims 17-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
New claims 17-36 were added in the ‘Amendment and Response to Notice to File Missing Parts’, filed 08 April 2019, which is after 24 January 2019 (i.e., the effective filing date of this application), where the claims recite the limitations “chemotherapeutic response phenotype” and “breast cancer risk phenotype”, respectively. However, absent from the originally filed disclosure is support for “chemotherapeutic response phenotype” and “breast cancer risk phenotype”. A search of the disclosure filed 24 January 2019 fails to reveals the specific recitation of the languages “chemotherapeutic response phenotype” and “breast cancer risk phenotype” along with a corresponding definition for such language. Further, contextually support for the terms “chemotherapeutic”, “chemotherapy”, “response”, “breast”, “cancer”, and “phenotype” is not found in the disclosure filed 24 January 2019. It should be recognized that the ‘Amendment and Response to Notice to File Missing Parts’, filed 08 April 2019, does not indicate where specific support for new claims 17-36, but rather states “No new matter is added by this amendment.”
Accordingly, the recitation of “chemotherapeutic response phenotype” and “breast cancer risk phenotype” are considered NEW MATTER.

Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Vague and Indefinite
	Claims 17-36 recite the limitations “or having obtained” and “or having performed” (see independent claims 17, 27, and 36) which are considered vague and indefinite. Specifically, the non-active/past tense utilization of the languages “having obtained” and “having performed” renders the claims confusing as to the performance of these steps as active, positive steps delimiting their performance within the claim. Accordingly, clarification and appropriate correction for the above limitation found in the claims is requested.
	Claims 17-26 recite the limitation “chemotherapeutic response phenotype” which is considered vague and indefinite. Absent from the filed disclosure is a definition for the language “chemotherapeutic response phenotype” and, thus, it is unclear the intended scope encompassed by the claim limitation. Also, see above ‘Claim Rejections - 35 U.S.C. § 112(a), New Matter - Chemotherapeutic Response Phenotype and Breast Cancer Risk Phenotype’. Further, the 
Claims 17-19 and 21-26 recites the limitations “high” and “low” which are considered vague and indefinite. The terms “high” and “low” are considered to be completely subjective in nature and, thus, imply a definition/set of criteria/range of values for each of these groups such that they are distinguishable between each other along with a normal/median value. However, absent from the disclosure is a definition/set of criteria/range of values for these groups such that one of ordinary skill in the art can discriminate the expression level into these groups. Accordingly, clarification and appropriate correction for the above limitation found in the claims is requested.
Claims 19, 20, 29, and 30 recite the limitation “the reference combined score being derived from a reference expression level analysis of a plurality of reference genes” which is considered vague and indefinite. Specifically, the term “derived” renders the claim unclear, 
Claims 27-36 recites the limitation “breast cancer risk phenotype” which is considered vague and indefinite. Absent from the filed disclosure is a definition for the language “breast cancer risk phenotype” and, thus, it is unclear the intended scope encompassed by the claim limitation. Also, see above ‘Claim Rejections - 35 U.S.C. § 112(a), New Matter - Chemotherapeutic Response Phenotype and Breast Cancer Risk Phenotype’. Further, the claims provide for the detection of a “breast cancer risk phenotype” whereby expression level analysis is performed or having performed on a biological sample obtained or having obtained from a patient. Subsequently, either an aggressive chemotherapeutic regimen is administered to the patient if a high breast cancer risk phenotype is detected or a non-aggressive chemotherapeutic regimen or no chemotherapy is administered to the patient if a low breast cancer risk phenotype is detected. However, there are no provisions for the detection of a breast cancer risk phenotype or for a relationship of the gene expression analysis to the breast cancer risk phenotype. Generally, phenotype refers to the observation of physical characteristics outwardly displayed by a patient as a whole which is in contrast to genotype. Accordingly, clarification and appropriate correction for the above limitation found in the claims is requested.
Claims 27-36 recites the limitations “low”, “intermediate”, “medium”, and “high” which are considered vague and indefinite. As similarly stated above, the terms are considered to be completely subjective in nature and, thus, imply a definition/set of criteria/range of values for each of these groups such that they are distinguishable between each other. However, absent 

Lack of Antecedent Basis
	Claim 36 recites the limitation “intermediate” (line 15) which lacks antecedent basis. Absent is a prior recitation for the limitation “intermediate”. It should be recognized that the claim does recite “medium”. Also see above ‘Claim Rejections - 35 U.S.C. § 112(b), Vague and Indefinite’. Accordingly, clarification and appropriate correction for the above limitation found in the claims is requested.

Relevantly Identified References
	A search of the prior art identified WO 2010/076322 ((‘Information Disclosure Statement’, filed 04 June 2019; “SIEMENS”) and Chanrion et al. A gene expression signature that can predict the recurrence of tamoxifen-treated primary breast cancer. 15 March 2008. Clinical Cancer Research. Vol. 14, No. 6, p1744-1752; ‘Information Disclosure Statement’, filed 04 June 2019; “CHANRION”). SIEMENS discloses gene expression analysis of sets of genes comprising UBE2C, EGFR, TOP2A, RACGAP1, DCN and STC2 analyzed by mathematically combining expression level values for the genes of the set in order to predict response to chemotherapy in cancer patients, 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636